Order entered March 16, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-01507-CV

    HOLLY HENDERSON, FORMERLY KNOWN AS, HOLLY CITELLI, Appellant

                                                V.

            STEPHEN E. CHRISMAN AND TRACI L. CHRISMAN, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-01374-2009

                                            ORDER
       We GRANT appellant’s March 9, 2015 second unopposed motion to extend time to file

brief and ORDER the brief be filed no later than April 9, 2015. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE